3/13/2020 Case 20-10883 Doc 32-2 CMRG@UMEBistBy20 Page 1 of 1

 

Mailing Information for Case 20-10883

Electronic Mail Notice List - Parties in the case only

¢ Sari Karson Kurland = skurland2@comcast.net,
admin @sarikurland,com;kurlandsr7 1821 @notify.bestcase.com;marie-claire@sarikurland,com
* Gary A. Rosen _ trusteerosen@gmail.com, md40@ecfcbis.com;grosen@garyrosenchartered.com

Manual Notice List

The following is the list of parties who are not on the list to receive e-mail notice/service for this case (who
therefore require manual noticing/service). You may wish to use your mouse to select and copy this list into your
word processing program in order to create notices or labels for these recipients.

 

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541

List of Creditors and Parties

co

https //ecf.mdb.uscourts.gov/egi-bin/MailList.p17675139383477673-L_1_0-4

1
